Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 05/28/2019. Claims 1-12 are pending and have been considered below.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 05/28/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation - 35 USC § 112(f)
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “survey unit”, “imaging unit”, “arithmetic control unit”, “image recognition unit”, “horizontal rotation drive unit”, “vertical rotation drive unit”, “gesture making unit”, “light emitting unit”, “voice recognition unit”, “voice conversion unit”  in claims 1-12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (U.S. Patent Application Pub. No. US 20160138919 A1) in view of Bridges et al. (U.S. Patent Application Pub. No. US 20140327920 A1).

Claim 1: Green teaches a surveying instrument comprising: 
a survey unit capable of surveying a target (i.e. FIG. 1 shows a position determination unit 1 of a surveying system according to the invention that is designed as a total station and serves for measuring horizontal angles, vertical angles and distances with respect to a remote target object; para. [0042]); 
an imaging unit capable of acquiring an image (i.e. fig. 6, The three dimensional representation 90 can be displayed with a viewpoint of the total station 1, particularly wherein the camera module 30 of the total station 1 can provide live images of the environment 9; para. [0062]); 
an arithmetic control unit configured to control the survey unit and the imaging unit (i.e. FIG. 6 shows an example embodiment of the surveying system according to the invention in a surveying environment 9. It comprises the surveying system as depicted in FIG. 2, having a total station 1 and a measurement unit 2. The total station 1 comprises a camera unit 30 and a control unit with a display, on which a three-dimensional representation 90 of the surveying environment 9 is displayed; para. [0060]); and 
a storage unit (i.e. a data storage unit of the control unit; para. [0058]), wherein 
input identification information in which an operator's action as an input gesture is associated with an operation to the surveying instrument (i.e. the control unit 10,11 is adapted for controlling the total station 1 and data interchange with the total station 1. It comprises a displaying means 15, input means, and storing means for storing surveying data. In particular, the displaying means 15 and input means can be provided as a touch screen; para. [0028, 0048]).
Green does not explicitly teach the storage unit has input identification information in which an operator's predetermined action as an input gesture is associated with an operation to the surveying instrument, and an image recognition unit configured to recognize an input gesture from the image, and 
However, Bridges teaches the storage unit (i.e. storage medium; para. [0098]) has input identification information in which an operator's predetermined action as an input gesture is associated with an operation to the surveying instrument (i.e. When the operator 100 makes a gesture, such as holding up a closed first for example, in view of the camera 59, the image is acquired and compared with predetermined gestures with the gesture engine 826; para. [0076]), and the arithmetic control unit (i.e. The methods for operating the laser tracker 10 discussed herein may be implemented by means of processing system 800 shown in FIG. 3. Processing system 800 comprises tracker processing unit 810 and optionally computer 80. Processing unit 810 includes at least one processor, which may be a microprocessor, digital signal processor (DSP), field programmable gate array (FPGA), or similar device; para. [0070]) includes an image recognition unit configured to recognize an input gesture from the image, and an image identification unit configured to identify an operation to the surveying instrument corresponding to the input gesture recognized by the image recognition unit as content meant by the input gesture (i.e. When the operator 100 makes a gesture, such as holding up a closed first for example, in view of the camera 59, the image is acquired and compared with predetermined gestures with the gesture engine 826. In one embodiment, this comparison is performed using filters as described herein above. Once the gesture is determined by the gesture engine 826, the processing system 800 initiates one or more actions in response; para. [0076, 0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Green to include the feature of Bridges. One would have been motivated to make this modification because the gesture device provides advantages in that the operator's arm or hand does not need to be at the laser tracker to transmit commands and perform operations with the laser tracker.

Claim 2: Green teaches a surveying instrument comprising: 
(i.e. FIG. 1 shows a position determination unit 1 of a surveying system according to the invention that is designed as a total station and serves for measuring horizontal angles, vertical angles and distances with respect to a remote target object; para. [0042]); 
a telescope including the survey unit (i.e. The total station 1 comprises a targeting device 150, in particular a telescope, which is pivotable in a motorized manner relative to a base 110 of the total station 1 in order to allow changing the alignment of said targeting device 150; para. [0047]); 
a horizontal rotation drive unit configured to rotate the telescope horizontally around a vertical axis (i.e. The total station is arranged on a stand 120, wherein a base 110 of the total station is directly and fixedly connected to the stand. The main body of the total station, which is also designated as the upper part 100, is rotatable about a vertical axis relative to the base 110; para. [0042-0044]); 
a vertical rotation drive unit configured to rotate the telescope vertically around a horizontal axis (i.e. The sighting device 150 is arranged on the support 140 in a manner rotatable about a horizontal tilting axis and can thus be pivoted or tilted horizontally and vertically relative to the base 110 for alignment with a target object; para. [0042-0044]); 
an arithmetic control unit configured to control the survey unit, the horizontal rotation drive unit (i.e. The sighting device 150 is arranged on the support 140 in a manner rotatable about a horizontal tilting axis and can thus be pivoted or tilted horizontally and vertically relative to the base 110 for alignment with a target object; para. [0042-0044]), and the vertical rotation drive unit (i.e. The sighting device 150 is arranged on the support 140 in a manner rotatable about a horizontal tilting axis and can thus be pivoted or tilted horizontally and vertically relative to the base 110 for alignment with a target object; para. [0042-0044]); and 
a storage unit (i.e. a data storage unit of the control unit; para. [0058]), wherein
output content for an operator is associated with an output gesture as an operation of the surveying instrument (i.e. the control unit 10,11 is adapted for controlling the total station 1 and data interchange with the total station 1. It comprises a displaying means 15, input means, and storing means for storing surveying data. In particular, the displaying means 15 and input means can be provided as a touch screen; para. [0028, 0048]), and 
the arithmetic control unit, rotationally driving at least one of the horizontal rotation drive unit and the vertical rotation drive unit (i.e. The sighting device 150 is arranged on the support 140 in a manner rotatable about a horizontal tilting axis and can thus be pivoted or tilted horizontally and vertically relative to the base 110 for alignment with a target object; para. [0042-0044]).
Green does not explicitly teach the storage unit has output conversion information in 26FP460US (P-3261)which output content for an operator is associated with an output gesture as an operation of the surveying instrument, and the arithmetic control unit includes a gesture making unit configured to convert output content for an operator into an output gesture based on the output conversion information, and make an output gesture.
However, Bridges teaches the storage unit (i.e. storage medium; para. [0098]) has output conversion information in26FP460US (P-3261) which output content for an operator is associated with an output gesture as an operation of the surveying instrument (i.e. When the operator 100 makes a gesture, such as holding up a closed first for example, in view of the camera 59, the image is acquired and compared with predetermined gestures with the gesture engine 826. In one embodiment, this comparison is performed using filters as described herein above. Once the gesture is determined by the gesture engine 826, the processing system 800 initiates one or more actions in response; para. [0076, 0077]), and the arithmetic control unit includes a gesture making unit configured to convert output content for an operator into an output gesture based on the output conversion information (i.e. When the operator 100 makes a gesture, such as holding up a closed first for example, in view of the camera 59, the image is acquired and compared with predetermined gestures with the gesture engine 826. In one embodiment, this comparison is performed using filters as described herein above. Once the gesture is determined by the gesture engine 826, the processing system 800 initiates one or more actions in response; para. [0076, 0077]), and make an output gesture by rotationally driving at least one of the horizontal rotation drive unit and the vertical rotation drive unit (i.e. fig. 7, the laser tracker including a structure rotatable about a first axis and a second axis, a first light source that launches a first light beam from the structure, a distance meter, a first angular encoder that measures a first angle of rotation about the first axis, a second angular encoder that measures a second angle of rotation about the second axis; para. [0035, 0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Green to include the feature of Bridges. One would have been motivated to make this modification because the gesture device provides advantages in that the operator's arm or hand does not need to be at the laser tracker to transmit commands and perform operations with the laser tracker.

Claim 3: Green and Bridges teach the surveying instrument according to Claim 1. Green further teaches comprising: 
a telescope including the survey unit (i.e. The total station 1 comprises a targeting device 150, in particular a telescope, which is pivotable in a motorized manner relative to a base 110 of the total station 1 in order to allow changing the alignment of said targeting device 150; para. [0047]); 
a horizontal rotation drive unit configured to rotate the telescope horizontally around a vertical axis (i.e. The total station is arranged on a stand 120, wherein a base 110 of the total station is directly and fixedly connected to the stand. The main body of the total station, which is also designated as the upper part 100, is rotatable about a vertical axis relative to the base 110; para. [0042-0044]); 
a vertical rotation drive unit configured to rotate the telescope vertically around a horizontal axis (i.e. The sighting device 150 is arranged on the support 140 in a manner rotatable about a horizontal tilting axis and can thus be pivoted or tilted horizontally and vertically relative to the base 110 for alignment with a target object; para. [0042-0044]); 
an arithmetic control unit configured to control the survey unit, the horizontal rotation drive unit, and the vertical rotation drive unit (i.e. The sighting device 150 is arranged on the support 140 in a manner rotatable about a horizontal tilting axis and can thus be pivoted or tilted horizontally and vertically relative to the base 110 for alignment with a target object; para. [0042-0044]), and the vertical rotation drive unit (i.e. The sighting device 150 is arranged on the support 140 in a manner rotatable about a horizontal tilting axis and can thus be pivoted or tilted horizontally and vertically relative to the base 110 for alignment with a target object; para. [0042-0044]); and 
a storage unit (i.e. a data storage unit of the control unit; para. [0058]), wherein 
output content for an operator is associated with an output gesture as an operation of the surveying instrument (i.e. the control unit 10,11 is adapted for controlling the total station 1 and data interchange with the total station 1. It comprises a displaying means 15, input means, and storing means for storing surveying data. In particular, the displaying means 15 and input means can be provided as a touch screen; para. [0028, 0048]), and 
the arithmetic control unit rotationally driving at least one of the horizontal rotation drive unit and the vertical rotation drive unit (i.e. The sighting device 150 is arranged on the support 140 in a manner rotatable about a horizontal tilting axis and can thus be pivoted or tilted horizontally and vertically relative to the base 110 for alignment with a target object; para. [0042-0044]).
Green does not explicitly teach the storage unit has output conversion information in 26FP460US (P-3261)which output content for an operator is associated with an output gesture as an operation of the surveying instrument, and the arithmetic control unit includes a gesture making unit configured to convert output content for an operator into an output gesture based on the output conversion information, and make an output gesture.
However, Bridges teaches the storage unit (i.e. storage medium; para. [0098]) has output conversion information in26FP460US (P-3261) which output content for an operator is associated with an output gesture as an operation of the surveying instrument (i.e. When the operator 100 makes a gesture, such as holding up a closed first for example, in view of the camera 59, the image is acquired and compared with predetermined gestures with the gesture engine 826. In one embodiment, this comparison is performed using filters as described herein above. Once the gesture is determined by the gesture engine 826, the processing system 800 initiates one or more actions in response; para. [0076, 0077]), and the arithmetic control unit includes a gesture making unit configured to convert output content for an operator into an output gesture based on the output conversion information (i.e. When the operator 100 makes a gesture, such as holding up a closed first for example, in view of the camera 59, the image is acquired and compared with predetermined gestures with the gesture engine 826. In one embodiment, this comparison is performed using filters as described herein above. Once the gesture is determined by the gesture engine 826, the processing system 800 initiates one or more actions in response; para. [0076, 0077]), and make an output gesture by rotationally driving at least one of the horizontal rotation drive unit and the vertical rotation drive unit (i.e. fig. 7, the laser tracker including a structure rotatable about a first axis and a second axis, a first light source that launches a first light beam from the structure, a distance meter, a first angular encoder that measures a first angle of rotation about the first axis, a second angular encoder that measures a second angle of rotation about the second axis; para. [0035, 0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Green to include the feature of Bridges. One would have been motivated to make this modification because the gesture device provides advantages in that the operator's arm or hand does not need to be at the laser tracker to transmit commands and perform operations with the laser tracker.

Claim 4: Green and Bridges teach the surveying instrument according to Claim 2. Green does not explicitly teach comprising: a first illumination light emitting unit, wherein the gesture making unit is configured to express a gesture by controlling the first illumination light emitting unit.
However, Bridges further teaches comprising: a first illumination light emitting unit, wherein the gesture making unit is configured to express a gesture by controlling the first illumination light emitting unit (i.e. In FIG. 10, the method 140 starts in block 142 and acquires a gesture 144, which in this example corresponds to the command “Set Reference Point” in block 146. The method 140 proceeds to block 148 where the laser tracker 10 acknowledges the command by flashing a colored light, such as a red light emitting diode (LED) 149 for example, twice; para. [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Green to include the feature of Bridges. One would have been motivated to make this modification because it provides a quick way to acknowledge the gesture command.

Claim 5: Green and Bridges teach the surveying instrument according to Claim 3. Green does not explicitly teach comprising: a first illumination light emitting unit, wherein the gesture making unit is configured to express a gesture by controlling the first illumination light emitting unit.
However, Bridges further teaches comprising: a first illumination light emitting unit, wherein the gesture making unit is configured to express a gesture by controlling the first illumination light emitting unit (i.e. In FIG. 10, the method 140 starts in block 142 and acquires a gesture 144, which in this example corresponds to the command “Set Reference Point” in block 146. The method 140 proceeds to block 148 where the laser tracker 10 acknowledges the command by flashing a colored light, such as a red light emitting diode (LED) 149 for example, twice; para. [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Green to include the feature of Bridges. One would have been motivated to make this modification because it provides a quick way to acknowledge the gesture command.

Claim 6: Green and Bridges teach the surveying instrument according to Claim 2. Green does not explicitly teach comprising: a second illumination light emitting unit, wherein the second illumination light emitting unit is configured to illuminate the surveying instrument itself.
However, Bridges further teaches comprising: a second illumination light emitting unit, wherein the second illumination light emitting unit is configured to illuminate the surveying instrument itself (i.e. the operator makes a gesture 154, which initiates the measurement in block 156. The laser tracker 10 then makes a measurement to set a reference point in block 158. In one embodiment, when the laser tracker 10 makes a measurement, the colored light or LED 149 is activated for a predetermined amount of time, such as five seconds for example; para. [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Green to include the feature of Bridges. One would have been motivated to make this modification because it provides a quick way to acknowledge the gesture command.

Claim 7: Green and Bridges teach the surveying instrument according to Claim 3. Green does not explicitly teach comprising: a second illumination light emitting unit, wherein the second illumination light emitting unit is configured to illuminate the surveying instrument itself.
However, Bridges further teaches comprising: a second illumination light emitting unit, wherein the second illumination light emitting unit is configured to illuminate the surveying instrument itself (i.e. the operator makes a gesture 154, which initiates the measurement in block 156. The laser tracker 10 then makes a measurement to set a reference point in block 158. In one embodiment, when the laser tracker 10 makes a measurement, the colored light or LED 149 is activated for a predetermined amount of time, such as five seconds for example; para. [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Green to include the feature of Bridges. One would have been motivated to make this modification because it provides a quick way to acknowledge the gesture command.

Claim 8: Green and Bridges teach the surveying instrument according to Claim 1. Green does not explicitly teach comprising: a third illumination light emitting unit, wherein the third illumination light emitting unit is configured to illuminate an operator who makes the input gesture.
However, Bridges further teaches comprising: a third illumination light emitting unit, wherein the third illumination light emitting unit is configured to illuminate an operator who makes the input gesture (i.e. the operator 100 raises his hand 104 and makes a predefined hand gesture 106, such as a closed first for example. As the operator 100 moves, images of the operator 100 are acquired by the camera 59 of capture device 55. The projector 57 emits a light pattern onto the operator 100 which allows the capture device 55 to determine coordinates of points on the operator 100; para. [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Green to include the feature of Bridges. One 

Claim 9: Green and Bridges teach the surveying instrument according to Claim 3. Green does not explicitly teach comprising: a third illumination light emitting unit, wherein the third illumination light emitting unit is configured to illuminate an operator who makes the input gesture.
However, Bridges further teaches comprising: a third illumination light emitting unit, wherein the third illumination light emitting unit is configured to illuminate an operator who makes the input gesture (i.e. the operator 100 raises his hand 104 and makes a predefined hand gesture 106, such as a closed first for example. As the operator 100 moves, images of the operator 100 are acquired by the camera 59 of capture device 55. The projector 57 emits a light pattern onto the operator 100 which allows the capture device 55 to determine coordinates of points on the operator 100; para. [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Green to include the feature of Bridges. One would have been motivated to make this modification because it provides a quick way to acknowledge the gesture command.

9.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (U.S. Patent Application Pub. No. US 20160138919 A1) in view of Bridges et al. (U.S. Patent Application Pub. No. US 20140327920 A1) and further in view of Kim et al. (U.S. Patent Application Pub. No. US 20130035942 A1).

Claim 10: Green and Bridges teach the surveying instrument according to Claim 1. Green does not explicitly teach comprising: a voice input unit; and a voice output unit, wherein the arithmetic control unit includes a voice recognition unit configured to recognize voice input from the voice input unit, and a voice conversion unit configured to convert output content for an operator into a voice message, and output the voice message to the voice output unit.
(i.e. FIG. 1, the electronic apparatus 100 includes a voice input unit 110; para. [0068]); and a voice output unit (i.e. the voice input unit 110 receives input of a voice that is uttered by a user. The voice input unit 110 converts an input voice signal into an electric signal and outputs the electric signal to the control unit 140. For example, the voice input unit 110 may be realized by a microphone. Also, the voice input unit 110 may realized by an internal component in the electronic apparatus 100 or an external device; para. [0069]), wherein the arithmetic control unit includes a voice recognition unit (i.e. FIG. 1, the electronic apparatus 100 includes a voice input unit 110, a motion input unit 120, a storage unit 130, and a control unit 140; para. [0068]) configured to recognize voice input from the voice input unit, and a voice conversion unit configured to convert output content for an operator into a voice message, and output the voice message to the voice output unit (i.e. if “smart hub” is recognized as a voice corresponding to the voice item 815, “smart hub” may be displayed on a feedback area 6530, indicating the voice item 815 or the task corresponding to the voice item 815 as shown in FIG. 65. The visual feedback may be displayed on a predetermined location of the screen without putting to a limit to the feedback area 6530. Also, auditory feedback “You said, smart hub.” may be output along with the visual feedback displayed on the feedback area 6530; para. [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Green and Bridges to include the feature of Kim. One would have been motivated to make this modification because it provides an alternative way to control the device via voice command.

Claim 11: Green and Bridges teach the surveying instrument according to Claim 2. Green does not explicitly teach comprising: a voice input unit; and a voice output unit, wherein the arithmetic control unit includes a voice recognition unit configured to recognize voice input from the voice input unit, and a voice conversion unit configured to convert output content for an operator into a voice message, and output the voice message to the voice output unit.
(i.e. FIG. 1, the electronic apparatus 100 includes a voice input unit 110; para. [0068]); and a voice output unit (i.e. the voice input unit 110 receives input of a voice that is uttered by a user. The voice input unit 110 converts an input voice signal into an electric signal and outputs the electric signal to the control unit 140. For example, the voice input unit 110 may be realized by a microphone. Also, the voice input unit 110 may realized by an internal component in the electronic apparatus 100 or an external device; para. [0069]), wherein the arithmetic control unit includes a voice recognition unit (i.e. FIG. 1, the electronic apparatus 100 includes a voice input unit 110, a motion input unit 120, a storage unit 130, and a control unit 140; para. [0068]) configured to recognize voice input from the voice input unit, and a voice conversion unit configured to convert output content for an operator into a voice message, and output the voice message to the voice output unit (i.e. if “smart hub” is recognized as a voice corresponding to the voice item 815, “smart hub” may be displayed on a feedback area 6530, indicating the voice item 815 or the task corresponding to the voice item 815 as shown in FIG. 65. The visual feedback may be displayed on a predetermined location of the screen without putting to a limit to the feedback area 6530. Also, auditory feedback “You said, smart hub.” may be output along with the visual feedback displayed on the feedback area 6530; para. [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Green and Bridges to include the feature of Kim. One would have been motivated to make this modification because it provides an alternative way to control the device via voice command.

Claim 12: Green and Bridges teach the surveying instrument according to Claim 3. Green does not explicitly teach comprising: a voice input unit; and a voice output unit, wherein the arithmetic control unit includes a voice recognition unit configured to recognize voice input from the voice input unit, and a voice conversion unit configured to convert output content for an operator into a voice message, and output the voice message to the voice output unit.
(i.e. FIG. 1, the electronic apparatus 100 includes a voice input unit 110; para. [0068]); and a voice output unit (i.e. the voice input unit 110 receives input of a voice that is uttered by a user. The voice input unit 110 converts an input voice signal into an electric signal and outputs the electric signal to the control unit 140. For example, the voice input unit 110 may be realized by a microphone. Also, the voice input unit 110 may realized by an internal component in the electronic apparatus 100 or an external device; para. [0069]), wherein the arithmetic control unit includes a voice recognition unit (i.e. FIG. 1, the electronic apparatus 100 includes a voice input unit 110, a motion input unit 120, a storage unit 130, and a control unit 140; para. [0068]) configured to recognize voice input from the voice input unit, and a voice conversion unit configured to convert output content for an operator into a voice message, and output the voice message to the voice output unit (i.e. if “smart hub” is recognized as a voice corresponding to the voice item 815, “smart hub” may be displayed on a feedback area 6530, indicating the voice item 815 or the task corresponding to the voice item 815 as shown in FIG. 65. The visual feedback may be displayed on a predetermined location of the screen without putting to a limit to the feedback area 6530. Also, auditory feedback “You said, smart hub.” may be output along with the visual feedback displayed on the feedback area 6530; para. [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Green and Bridges to include the feature of Kim. One would have been motivated to make this modification because it provides an alternative way to control the device via voice command.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Matsuo et al. (Pub. No. US 20080120855 A1), the sighting telescope is rotatable about a horizontal axis and a vertical axis.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173